AMENDMENT TO

AGREEMENT FOR PURCHASE AND SALE

THIS AMENDMENT is executed effective September 8, 2005 by and between the
undersigned Seller and Buyer. This Amendment amends that certain Agreement for
Purchase and Sale between Seller and Buyer dated for reference purposes
August 18, 2005 regarding the purchase and sale of certain property located at
795 Trademark Drive, Reno, Nevada (the “Agreement”). The defined, capitalized
terms used in the Agreement shall have the same meaning when used herein.

The Agreement is amended as follows:



  1.   The parties hereby agree that the final day of the Inspection Period and
of the

Approval Period shall be September 19, 2005.



  2.   This Amendment may be executed in counterparts and shall become binding

when one such counterpart has been delivered by each of the parties. Delivery by
facsimile is sufficient.



  3.   Except as expressly amended hereby, the Agreement remains unamended and

is in full force and effect and is hereby ratified and confirmed.



  4.   In the event the Agreement has been terminated or is deemed to be
terminated,

the Agreement, as modified by this Amendment, is hereby reinstated.

IN WITNESS WHEREOF, this Amendment has been executed as of the date and

year first above written.

SELLER:

          TREIT-Reno Trademark, LLC, a Nevada limited liability company
   
 
       
BY:
  Triple Net Properties, LLC,  

 
            a Virginia limited liability company,

 
       
 
  its Vice President  

 
       
 
  By:   /s/ Jack R. Maurer

              Name:     Jack R. Maurer     Title: Executive Vice President

          NNN Reno Trademark 1, LLC, a Nevada limited liability company.
   
 
       
By:
  Triple Net Properties, LLC,  
    a Virginia limited liability company,

 
  its Vice President  

 
       
 
  By:   /s/ Jack R. Maurer

              Name:     Jack R. Maurer     Title: Executive Vice President

1 – AMENDMENT TO

AGREEMENT FOR PURCHASE AND SALE

1

      NNN Reno Trademark 2, LLC, a Nevada limited liability company

 
   
By:
  Triple Net Properties, LLC,
a Virginia limited liability company
its Vice President
 
   
 
  By: /s/ Jack R. Maurer
 
   
 
  Name: Jack R. Maurer
Title: Executive Vice President

      NNN Reno Trademark 3, LLC, a Nevada limited liability company By:   Triple
Net Properties, LLC,     a Virginia limited liability company     its Vice
President     By: /s/ Jack R. Maurer     Name: Jack R. Maurer     Title:
Executive Vice President



  2   - SECOND AMENDMENT TO

AGREEMENT FOR PURCHASE AND SALE

          NNN Reno Trademark 4, LLC, a Nevada limited liability company
   
 
       
By:
  Triple Net Properties, LLC,  

 
            a Virginia limited liability company,

 
       
 
  its Vice President  

 
       
 
  By: /s/ Jack R. Maurer  
     

 
  Name: Jack R. Maurer
Title:  
Executive Vice President

          NNN Reno Trademark 5, LLC, a Nevada limited liability company By:  
Triple Net Properties, LLC,     a Virginia limited liability company,     its
Vice President     By: /s/ Jack R. Maurer     Name: Jack R. Maurer     Title:
Executive Vice President

          NNN Reno Trademark 6, LLC, a Nevada limited liability company By:  
Triple Net Properties, LLC,     a Virginia limited liability company,     its
Vice President     By: /s/ Jack R. Maurer     Name: Jack R. Maurer     Title:
Executive Vice President

2 – AMENDMENT TO

AGREEMENT FOR PURCHASE AND SALE

2

          NNN Reno Trademark 7, LLC, a Nevada limited liability company
   
 
       
By:
  Triple Net Properties, LLC,  

 
            a Virginia limited liability company,

 
       
 
  its Vice President  

 
       
 
  By: /s/ Jack R. Maurer  
     

 
  Name: Jack R. Maurer
Title:  
Executive Vice President

          NNN Reno Trademark 8, LLC, a Nevada limited liability company By:  
Triple Net Properties, LLC,     a Virginia limited liability company,     its
Vice President     By: /s/ Jack R. Maurer     Name: Jack R. Maurer     Title:
Executive Vice President

          NNN Reno Trademark 9, LLC, a Nevada limited liability company By:  
Triple Net Properties, LLC,     a Virginia limited liability company,     its
Vice President     By: /s/ Jack R. Maurer     Name: Jack R. Maurer     Title:
Executive Vice President



    BUYER:

          Skyline, LP, a limited partnership
   
 
       
By:
  RK Skyline Mgr., LLC,  

 
            a limited liability company

 
       
 
  its general partner  

 
       
 
  By:   /s/ Rick Katzenbach
 
       

              Name:     Rick Katzenbach     Its:     Manager/Member

2 – AMENDMENT TO

AGREEMENT FOR PURCHASE AND SALE

3